Case 5:17-cv-07232-BLF Document 73-3 Filed 10/11/18 Page 1 of 5




                Exhibit B
                        Case 5:17-cv-07232-BLF Document 73-3 Filed 10/11/18 Page 2 of 5
About advertising objectives on Facebook | Facebook Ads Help Center




                                                                      Advertiser Help




                                                                          ADS


                                         Beginner's Guide

         Las updated: Jun 12, 2018




     Our Advertising Principles

     Our advertising team works to make meaningful connections between businesses and people. That’s a high bar, given
     many people come to Facebook, Insagram and Messenger to connect with their friends and family. Our goal is to show
     ads that are as relevant and useful as the other content you see. If we do this efectively, advertising on Facebook can
     also help businesses large and small increase their sales and hire more people.

     While the world and our services are always evolving, we thought it would be helpful to lay out the principles that guide
     our decision making when it comes to advertising across Facebook, Messenger and Insagram.

     We build for people frs. Advertising is how we provide our services for free. But ads shouldn’t be a tax on your
     experience. We want ads to be as relevant and useful to you as the other poss you see. This is important for businesses
     too, because you’re less likely to respond to ads that are irrelevant or annoying. That’s why we sart with people. Our
     auction sysem, which determines which ads get shown to you, prioritizes what’s mos relevant to you, rather than how
     much money Facebook will make from any given ad.

     We don’t sell your data. We don’t sell personal information like your name, Facebook poss, email address, or phone
     number to anyone. Protecting people’s privacy is central to how we’ve designed our ad sysem. This means we can
     show you relevant and useful ads – and provide advertisers with meaningful data about the performance of their ads —
     without advertisers learning who you are.

     You can control the ads you see. Clicking on the upper right-hand corner of an ad lets you easily hide ads you don’t like,
     or block ads from an advertiser you don’t like. Clicking on “Why am I seeing this?” tells you more about why you were
     shown the ad and takes you to your Ad Preferences. Anyone can visit their Ad Preferences to learn more about the
     interess and information that infuence the ads they see, and manage this information so they get more relevant ads.



https://www.facebook.com/business/help/2001034850142726?helpref=uf_permalink[10/11/2018 10:44:35 AM]
                        Case 5:17-cv-07232-BLF Document 73-3 Filed 10/11/18 Page 3 of 5
About advertising objectives on Facebook | Facebook Ads Help Center

     Advertising should be transparent. You should be able to easily undersand who is showing ads to you and see what
     other ads that advertiser is running. It’s why we’re building an ads transparency feature that will let you visit any
     Facebook Page and see the ads that advertiser is running, whether or not those ads are being shown to you. This will
     not only make advertising on Facebook more transparent; it will also hold advertisers accountable for the quality of ads
     they create.

     Advertising should be safe and civil; it should not divide or discriminate. We have Community Standards that prohibit
     hate speech, bullying, intimidation and other kinds of harmful behavior. We hold advertisers to even sricter advertising
     policies to protect you from things like discriminatory ads – and we have recently tightened our ad policies even further.
     We don’t want advertising to be used for hate or discrimination, and our policies refect that. We review many ads
     proactively using automated and manual tools, and reactively when people hide, block or mark ads as ofensive. When
     we review an ad, we look at its content, targeting, landing page and the identity of the advertiser. We may not always get
     it right, but our goal is to prevent and remove content that violates our policies without censoring public discourse.

     Advertising should empower businesses big and small. We believe that smaller businesses should have access to the
     same tools previously available only to larger companies with sophisicated marketing teams. We have millions of
     advertisers — from local businesses to community organizations — who depend upon us to reach their audiences, grow
     their businesses and create more jobs. As long as they follow our Community Standards and policies that help keep
     people safe, our platform should empower all advertisers with all voices to reach relevant audiences or build a
     community.

     We’re always improving our advertising. We’re always making improvements and invesing in what works. As people’s
     behaviors change, we’ll continue lisening to feedback to improve the ads people see on our service. For insance, when
     people shifted to mobile, we did, too. We know our work isn’t done by any means, which means we’ll often introduce, tes
     and update certain features like ad formats, metrics and ad controls.


     Was this information helpful?                                                                               Permalink · Share
          Yes        No




                                                                ADS | Beginner's Guide




     BASICS




     CREATE




     MANAGE


https://www.facebook.com/business/help/2001034850142726?helpref=uf_permalink[10/11/2018 10:44:35 AM]
                         Case 5:17-cv-07232-BLF Document 73-3 Filed 10/11/18 Page 4 of 5
About advertising objectives on Facebook | Facebook Ads Help Center




     TROUBLESHOOT




                                                                Back to Ads Help Home




                  Facebook can help your large, medium or small business grow. Get the lates news for advertisers
                                                    and more on our Facebook Business Page.




                       Marketing on Facebook                                Marketing objectives                    Facebook Pag

                       Success sories                                       Build your presence                     Get sarted with

                       Measurement                                          Create awareness                        Setting up your

                       Indusries
                                                                            Drive discovery                         Manage your F

                       Inspiration
                                                                            Generate leads                          Promote your P
                       Events
                                                                            Boos sales                              Create and boo
                       News
                                                                            Earn loyalty                            Messaging on
                       Sitemap
                                                                                                                    Page Insights




https://www.facebook.com/business/help/2001034850142726?helpref=uf_permalink[10/11/2018 10:44:35 AM]
                        Case 5:17-cv-07232-BLF Document 73-3 Filed 10/11/18 Page 5 of 5
About advertising objectives on Facebook | Facebook Ads Help Center




                    Facebook © 2018          About     Developers     Careers    Privacy    Cookies    Terms   Help Center




https://www.facebook.com/business/help/2001034850142726?helpref=uf_permalink[10/11/2018 10:44:35 AM]
